Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-20 are currently pending.

Priority
The Acknowledgment is made of applicant’s claim for priority under provisional Application No. 62/599,338, filed on December 15, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 07, 2020 has been received and considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claims 9 and 19 recites a “longitudinal reinforcement comprising an opening for threaded screw“, but slide gate beam 60 as shown in Fig. 17 only has an opening for support bar 64 and not the threaded screw 59. Additionally, the slide gate reinforcement 58 as shown in Fig. 7 does not satisfy this requirement because the threaded screw drive is positioned above the reinforcement. Therefore, the "opening for the threaded screw" must be shown or the feature(s) canceled from the claim(s).  
Claim 11 recites a “longitudinal reinforcement comprising an opening for threaded screw“, but slide gate beam 60 as shown in Fig. 17 only has an opening for support bar 64 and not the threaded screw 59. Additionally, the slide gate reinforcement 58 as shown in Fig. 7 does not satisfy this requirement because the threaded screw drive is positioned above the reinforcement. Therefore, the "opening for the threaded screw" must be shown or the feature(s) canceled from the claim(s).  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "96" in Figure 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

  Specification
The disclosure is objected to because of the following informalities: 
In page 9, line 17, "end wall 46" appears like it should read "side wall 46" as shown in Fig. 10. 
In page 11, line 12, "support beams 60" appears like it should read "slide gate beam 60".
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 10 recites "a threaded drive screw", but dependent claims 9 and 11 recites "the threaded screw drive". For clarity purposes, the examiner   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 9, 11, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9 and 19, the applicant recites a “longitudinal reinforcement comprising an opening for threaded screw“, but slide gate beam 60 as shown in Fig. 17 only has an opening for support bar 64 and not the threaded screw 59. Additionally, the slide gate reinforcement 58 as shown in Fig. 7 does not satisfy this requirement because the threaded screw drive is positioned above the reinforcement. Therefore, it is unclear what the applicant is claiming as “the longitudinal reinforcement comprising an opening for the threaded screw". For examination purposes, the embodiment of Fig. 17 (showing slide gate beam 60) has been construed as the “longitudinal reinforcement”. 
Regarding claim 11, the applicant recites a “longitudinal reinforcement comprising an opening for threaded screw“, but slide gate beam 60 as shown in Fig. 17 only has an opening for support bar 64 and not the threaded screw 59. Additionally, the slide gate reinforcement 58 as shown in Fig. 7 does not satisfy this requirement because the threaded screw drive is positioned above the reinforcement. Therefore, it is unclear what the applicant is claiming as “the longitudinal reinforcement comprising an opening for the threaded screw". For examination purposes, the embodiment of Fig. 17 (showing slide gate beam 60) has been construed as the “longitudinal reinforcement”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 12-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dietrichson (US 2,020,880).
Regarding claim 1, Dietrichson teaches (Fig. 1-5): A railcar comprising: an underframe (2, 4) and at least one hopper (“H”) coupled to the underframe, the hopper configured to transport a lading material (Page 1, col. 2, lines 45-47); a longitudinal sliding gate assembly coupled to the at least one hopper (Fig. 1-5), the longitudinal sliding gate assembly comprising: a pair of side walls (10, 17) coupled to a pair of end walls (12, 13) forming a discharge opening (Fig. 1-5); a pair of tracks (32), one coupled to each end wall (Page 1, col. 2, lines 36-39; Fig. 3); a sliding gate (“D”) slidably coupled to the pair of tracks (Page 1, col. 2, lines 36-39; Fig. 1); and a threaded drive screw (48) coupled to the sliding gate and to the pair of side walls (Claim 5, lines 6-9; Fig. 2), wherein rotation of the threaded drive screw in a first direction moves the sliding gate along the tracks to an open position that permits the lading material to discharge through the discharge opening (Page 2, col. 1, lines 42-45), and rotation of the threaded drive screw in an opposite direction to the first direction moves the sliding gate along the tracks to a closed position that restricts the lading material from discharging through the discharge opening (Page 2, col. 1, lines 49-51).
Regarding claim 2, Dietrichson further teaches (Fig. 1-5): the sliding gate (“D”) is oriented horizontally and operates in a transverse direction across the railcar (Claim 9, lines 4-6).
Regarding claim 3, Dietrichson further teaches (Fig. 1-2): a first capstan (rear end portion of screw shaft 48) coupled to one end of the threaded drive screw, the first capstan configured to receive a tool for applying rotation to the threaded drive screw (Page 2, col. 1, lines 29-31).
Regarding claim 5, Dietrichson further teaches (Fig. 4-5): a cross member (60) coupled to the pair of side walls (Fig. 4-5) and positioned above the threaded drive screw to divert the lading material away from the threaded drive screw during discharge (Page 2, col. 1, lines 25-28). 
Regarding claim 12, Dietrichson teaches (Fig. 1-5): A longitudinal sliding gate assembly comprising: a pair of side walls (10, 17) coupled to a pair of end walls (12, 13) forming a discharge opening (Fig. 1-5); a pair of tracks (32), one coupled to each end wall (Page 1, col. 2, lines 36-39; Fig. 3); a sliding gate (“D”) slidably coupled to the pair of tracks (Page 1, col. 2, lines 36-39; Fig. 1); and a threaded drive screw (48) coupled to the sliding gate and to the pair of side walls (Claim 5, lines 6-9; Fig. 2), wherein rotation of the threaded drive screw in a first direction moves the sliding gate along the tracks to an open position that permits a lading material to discharge through the discharge opening (Page 2, col. 1, lines 42-45), and rotation of the threaded drive screw in an opposite direction to the first direction moves the sliding gate along the tracks to a closed position that restricts the lading material from discharging through the discharge opening (Page 2, col. 1, lines 49-51).
Regarding claim 13, Dietrichson further teaches (Fig. 1-2): a first capstan (rear end portion of screw shaft 48) coupled to one end of the threaded drive screw, the first capstan configured to receive a tool for applying rotation to the threaded drive screw (Page 2, col. 1, lines 29-31).
Regarding claim 15, Dietrichson further teaches (Fig. 4-5): a cross member (60) coupled to the pair of side walls (Fig. 4-5) and positioned above the threaded drive screw to divert the lading material away from the threaded drive screw during discharge (Page 2, col. 1, lines 25-28).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6-7, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dietrichson (US 2,020,880), in view of Early (7,814,842 B2).
Regarding claim 4, Dietrichson does not explicitly teach a second capstan coupled to the other end of the threaded drive screw, but rather two threaded drive screws (Fig. 1) with their respective capstans on each end. However, Early (US 7,184,842) teaches (Fig. 1-4): capstans (82) coupled to each end of the rotating shaft (64), the first and second capstans (82) permitting operation of the longitudinal sliding gate assembly from either side of the railcar (Early, col. 7, lines 35-40).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Dietrichson to combine the two threaded drive screws into a single shaft, as taught by Early, in order to increase the discharge area controlled by a single sliding gate and drive screw as well as permitting operation of the sliding gate from either side of the railcar. Further, Early (US 7,184,842) teaches that "it is within the scope of the invention for the doors to be operated in another manner. For example, the doors could be moved with a screw drive actuator" (col. 8, lines 46-50).
Regarding claim 6, Dietrichson does not explicitly teach a cross member coupled to the pair of end walls (12, 13), and that two discharge openings are formed between the cross member and the two 
As seen in the Early reference, a double cross member for a discharging cargo is a known configuration in the art. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Dietrichson to include a cross member that form multiple discharge openings with the sidewall as taught by Early (US 7,184,842), in order to carry an assortment of lading materials that should not be combined into a single compartment (i.e. grains and coal). 
Regarding claim 7, Dietrichson does not explicitly teach that the first and second longitudinal portions correspond in size to the first and second discharge openings. However, Early (US 7,184,842) teaches (Fig. 8-10): a first longitudinal portion approximately the same size as the first discharge opening (Fig. 8-10) coupled to a second longitudinal portion approximately the same size as the second discharge opening (Fig. 8-10), the first longitudinal portion separated from the second longitudinal portion by approximately the width of the cross member (214a, 216a, 214b, 216b).
As seen in the Early reference, a double cross member for a discharging cargo is a known configuration in the art. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Dietrichson to include a first and second longitudinal portions corresponding in size to the first and second discharge openings as taught by Early, in order to carry an assortment of lading materials that should not be combined into a single compartment (i.e. grains and coal).
Regarding claim 14, Dietrichson does not explicitly teach a second capstan coupled to the other end of the threaded drive screw, but rather two threaded drive screws (Fig. 1) with their respective capstans on each end. However, Early (US 7,184,842) teaches (Fig. 1-4): capstans (82) coupled to each 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Dietrichson to combine the two threaded drive screws into a single shaft, as taught by Early, in order to increase the discharge area controlled by a single sliding gate and drive screw as well as permitting operation of the sliding gate from either side of the railcar. Further, Early (US 7,184,842) teaches that "it is within the scope of the invention for the doors to be operated in another manner. For example, the doors could be moved with a screw drive actuator" (col. 8, lines 46-50).
Regarding claim 16, Dietrichson does not explicitly teach a cross member coupled to the pair of end walls (12, 13), and that two discharge openings are formed between the cross member and the two sides of the sidewall. However, Early (US 7,184,842) teaches (Fig. 8-10): a cross member (214a, 216a, 214b, 216b) coupled to the pair of end walls (206, 208), the cross member forming a first discharge opening between the cross member and one side wall (202) and forming a second discharge opening between the cross member and the other side wall (204) (Fig. 8-10).
As seen in the Early reference, a double cross member for a discharging cargo is a known configuration in the art. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Dietrichson to include a cross member that form multiple discharge openings with the sidewall as taught by Early (US 7,184,842), in order to carry an assortment of lading materials that should not be combined into a single compartment (i.e. grains and coal). 
Regarding claim 17, Dietrichson does not explicitly teach that the first and second longitudinal portions correspond in size to the first and second discharge openings. However, Early (US 7,184,842) teaches (Fig. 8-10): a first longitudinal portion approximately the same size as the first discharge opening (Fig. 8-10) coupled to a second longitudinal portion approximately the same size as the second discharge 
As seen in the Early reference, a double cross member for a discharging cargo is a known configuration in the art. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Dietrichson to include a first and second longitudinal portions corresponding in size to the first and second discharge openings as taught by Early, in order to carry an assortment of lading materials that should not be combined into a single compartment (i.e. grains and coal).
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dietrichson, in view of Forbes (US 8,596,203 B2).
Regarding claim 8, Dietrichson does not explicitly teach one or more longitudinal reinforcements coupled to the sliding gate. However, Forbes teaches (Fig. 3d-3e): one or more longitudinal reinforcements (184, 186, 196) coupled to a gate (100, 102, 174) (Forbes, col. 13, lines 59-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Dietrichson to include the longitudinal reinforcements as taught by Forbes, and couple them to the sliding gate, in order to reinforce the gate against structural failure and minimize deflection. 
Regarding claim 18, Dietrichson does not explicitly teach one or more longitudinal reinforcements coupled to the sliding gate. However, Forbes teaches (Fig. 3d-3e): one or more longitudinal reinforcements (184, 186, 196) coupled to a gate (100, 102, 174) (Forbes, col. 13, lines 59-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Dietrichson to include the longitudinal reinforcements as taught by Forbes, . 
Claims 10-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dietrichson, in view of Early (US 10,315,668 B2), as provided in the IDS. 
Regarding claim 10, Dietrichson does not explicitly teach one or more longitudinal reinforcements coupled to the pair of end walls. However, Early (US 10,315,668) teaches (Fig. 4-6): one or more longitudinal reinforcements (18, 20) coupled to the pair of end walls (40, 42) (Col. 3, lines 10-18). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Dietrichson to include the longitudinal reinforcements as taught by Early (US 10,315,668), and couple them to the end walls, in order to reinforce the gate against structural failure and minimize deflection over time. 
Regarding claim 11, Dietrichson does not explicitly teach one or more longitudinal reinforcements coupled to the pair of end walls and comprising an opening for the threaded screw drive. However, Early (US 10,315,668) teaches (Fig. 4-5): one or more longitudinal reinforcements (18, 20) coupled to the pair of end walls (40, 42) (Col. 3, lines 10-18) and comprise openings for the threaded screw drive to pass through (Fig. 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Dietrichson to include the longitudinal reinforcements as taught by Early (US 10,315,668), provided with openings, in order to reinforce the gate against structural failure and minimize deflection over time without obstructing the threaded screw drive. 
Regarding claim 20, Dietrichson does not explicitly teach one or more longitudinal reinforcements coupled to the pair of end walls. However, Early (US 10,315,668) teaches (Fig. 4-6): one 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Dietrichson to include the longitudinal reinforcements as taught by Early (US 10,315,668), and couple them to the end walls, in order to reinforce the gate against structural failure and minimize deflection over time. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US-2020863-A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102.  The examiner can normally be reached on Mon. through Fri. 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617